Citation Nr: 1638589	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for a heart disorder, to include congestive heart disease.

6.  Entitlement to service connection for a kidney disorder, claimed as water retention.

7.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension, residuals of stroke, a heart disorder, kidney disorder, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

At his May 2016 Board hearing, the Veteran raised the issue of entitlement to service connection for depression.  The Veteran is advised that his statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for hypertension as well as denied the claim of entitlement to service connection for residuals of a stroke. 

2.  Evidence associated with the electronic claims file since the July 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  Evidence associated with the electronic claims file since the July 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for residuals of stroke, and raises a reasonable possibility of substantiating the claim of service connection for residuals of stroke.


CONCLUSIONS OF LAW

1.  The July 2010 RO rating decision that denied reopening the Veteran's claim of service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's July 2010 denial is new and material, the criteria for reopening the Veteran's claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The July 2010 RO rating decision that denied the Veteran's claim of service connection for residuals of a stroke is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  As evidence received since the RO's July 2010 denial is new and material, the criteria for reopening the Veteran's claim of service connection for residuals of a stroke have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for hypertension and residuals of a stroke.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Claims of entitlement to service connection for hypertension and chest pain were originally denied by the RO in September 1992.  The RO found that high blood pressure had not been diagnosed in service or during an August 1992 VA examination.  The RO denied service connection for chest pain, finding it was a temporary condition which resolved on treatment and was not shown at service discharge or on VA examination.  In fact, it was noted that the August 1992 VA examiner found no hypertension problems and no pathologic diagnosis established referable to chest problems.  

The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between September 1992 and September 1993, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 1992 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2010, the Veteran sought to reopen the claim of entitlement to service connection for hypertension as well as claimed entitlement to service connection for residuals of a stroke.  In a July 2010 rating decision, the RO denied entitlement to service connection for a stroke, to include on a direct basis or as secondary to hypertension, finding that the condition did not begin in service nor was it caused by some event or experience in service.  The RO also denied reopening the claim for service connection for hypertension, as the evidence submitted was not new and material.  It was noted that there was no medical evidence of hypertension being diagnosed in service or within one year of discharge from service.

The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between July 2010 and July 2011, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the July 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2011, the Veteran sought to reopen the claims of entitlement to service connection for hypertension and residuals of a stroke.  This appeal arises from the RO's May 2012 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final July 2010 rating decision includes statements from the Veteran and his spouse; VA treatment records dated from 2010 to 2013; internet medical evidence concerning cardiovascular signs or symptoms; VA examination reports dated in January 2012; private treatment records; records from the Social Security Administration (SSA); and a May 2016 Board hearing transcript.  

Evidence received since the July 2010 rating decision is "new" in that it was not of record at the time of the July 2010 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the onset date of the Veteran's claimed hypertension and the existence of a causal relationship between the currently claimed disorders and active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for hypertension and residuals of a stroke are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for hypertension, is granted, to that extent only.  

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for residuals of a stroke, is granted, to that extent only.  


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for hypertension, residuals of stroke, a heart disorder, kidney disorder, and obstructive sleep apnea is warranted.

In written statements of record and during the May 2016 Board hearing, the Veteran has asserted that his claimed hypertension, heart disorder, and sleep apnea each began during service.  He has further asserted that his claimed residuals of a stroke, a kidney disorder, and obstructive sleep apnea are secondary to his untreated hypertension and heart disorder.  He reported that he wore a heart monitor on two occasions during service and that the cardiac clinic put him on "nitro pills" for his heart after abnormal findings on an electroencephalogram (EEG).  The Veteran's wife has indicated that she has woken the Veteran after hearing him gasping for air in his sleep for several years and became more nervous about it after he suffered a stroke. 

Service treatment records reflected that a blood pressure reading of 138/70 was listed on the March 1975 service enlistment examination report and his heart was marked as normal on clinical evaluation.  In Reports of Medical History dated in November 1980 and February 1985, the Veteran marked yes to having high blood pressure.  In November 1985 clinical record listed an assessment of rule out renal lithiasis.  Service records contain a list of stilling, standing, resting blood pressure readings taken during the morning and afternoon during two days in February 1988, showing the Veteran's blood pressure was being monitored during service.  He complained of chest pain in January 1992 and was shown to have abnormal electrocardiogram findings at that time.  The assessment was costochondritis.  A blood pressure reading of 136/82 was listed on the February 1992 service discharge examination report and his heart was marked as normal on clinical evaluation.  In a February 1992 Report of Medical History, the Veteran marked yes to having high blood pressure and frequent trouble sleeping.  The Veteran indicated that he had high blood pressure in 1975.  The examiner noted that the Veteran had trouble sleeping as well as occasional elevated blood pressure but was never on medication.   

In an August 1992 VA general medical examination, the examiner indicated that he doubted any hypertension problems and found no pathologic diagnosis established referable to chest problems.  

Post-service private and VA treatment records dated from 1992 to 2013 were associated with the record.  VA treatment records dated from 1998 showed findings of hypertension.  Additional treatment records dated from 2010 to 2013 reflected that medications were taken for heart, hypertension, and water retention, that the Veteran received a pacemaker, and showed findings of non-ischemic congestive heart failure, malignant arrhythmia, hyperlipidemia, cardiomyopathy, supraventricular tachycardia, A-flutter, small non obstructing left renal calculi, and obstructive sleep apnea.  

Private treatment records dated in December 2009 showed findings of cerebrovascular accident of the left with improved right hemiparesis, hypertension, and hypokalemia.  Records from SSA detailed that the Veteran was awarded benefits based on chronic heart failure with an onset date in September 2011.

In a January 2012 VA heart conditions examination report, the examiner listed diagnoses of supraventricular arrhythmia and cardiomyopathy that onset in April 2011.  The Veteran was noted to have chronic CHF but no myocardial infarctions.
In a January 2012 VA hypertension examination report, the examiner listed a diagnosis of hypertension with a date of diagnosis of 1975.  The examiner was asked to provide medical opinions as to the following questions:  1) Is it at least as likely as not that the hypertension is related to elevated blood pressure readings noted in service in 1998?  2) Is it at least as likely as noted that the current stroke condition and residuals thereof are related to, caused by, or a result of the currently diagnosed hypertension?  3) Is it at least as likely as not the current diagnosis of heart failure is related to complaints of chest pain noted in military service?  

Thereafter, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner highlighted that only one entry in records provided in January 1988 when claimant presented with acute back pain showed isolated elevation of blood pressure, which was most likely due to pain.  The examiner then indicated that hypertension was at least as likely as "NOT" related to isolated elevation in 1988.  The examiner noted that there was no evidence of diagnosis of hypertension in service and no evidence of chest pain in service.

The examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition, as there was no hypertension or chest pain found.

As an initial matter, when the Board reopens a claim that the AOJ did not, the case must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the May 2012 rating decision, the AOJ declined to reopen the Veteran's claim of entitlement to service connection for hypertension and residuals of a stroke; thus, as the Board herein reopened these claims, the issues must be remanded for the AOJ to contemplate the merits of those claims.

The Board also finds the opinions in the January 2012 VA examination report to be wholly inadequate, as the VA examiner provided divergent findings as to the onset and etiology of the claimed hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the examiner listed a date of diagnosis of hypertension as 1975 during service but then specifically noted there was no evidence of diagnosis of hypertension in service.  The examiner also appeared to base the medical opinions provided on an inadequate factual premise by repeatedly stating that there was no evidence of chest pain in service.  Clearly, service treatment records showed complaints of chest pain in January 1992.  Thus, the Board will not proceed with final adjudication of the claims until competent VA medical opinions and examinations are provided, in order to clarify the etiology of the Veteran's claimed hypertension, heart disorder, residuals of a stroke, obstructive sleep apnea, and kidney disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board finds that the matters of entitlement to service connection for residuals of a stroke, a kidney disorder, and obstructive sleep apnea are inextricably intertwined with the service connection claims for hypertension and heart disorder also currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, evidence of record reflects that the Veteran received VA medical treatment for his claimed disorders from the Oklahoma City VA Medical Center (VAMC).  A VA Hospital Admit report showed the Veteran received treatment for a heart disorder, arrhythmia, in January 2016.  As evidence of record only includes treatment records dated up to June 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed hypertension, residuals of stroke, a heart disorder, kidney disorder, and obstructive sleep apnea from Oklahoma City VAMC for the time period from June 2013 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical opinion to clarify etiology of his claimed hypertension, heart disorder, and residuals of stroke.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed. 

Based on a thorough review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed hypertension onset during service or was causally related to active military service, to include the documented in-service blood pressure monitoring in February 1988 and the February 1992 examiner notation of occasional elevated blood pressure without use of medication.  In particular, the examiner should consider the lay history presented by the Veteran that his hypertension began during service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed heart disorder was onset during or was causally related to active military service, to include the documented in-service complaints of chest pain and findings of costochondritis and abnormal electrocardiogram in 1992.  In particular, the examiner should consider the lay history presented by the Veteran that his claimed heart disorder began during service.

Finally, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed stroke residuals were caused or aggravated (permanently worsened) by any of the Veteran's diagnosed heart disorders or by his diagnosed hypertension.  In particular, the examiner should consider the lay history presented by the Veteran that his claimed stroke residuals are secondary to his untreated hypertension and heart disorder.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  The Veteran should also be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed kidney disorder. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed kidney disorder was related to events in service, specifically the documented in-service findings of rule out renal lithiasis in November 1985.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed kidney disorder was caused or aggravated (permanently worsened) by any of the Veteran's diagnosed heart disorders or by his diagnosed hypertension.  In particular, the examiner should consider the lay history presented by the Veteran that his claimed kidney disorder is secondary to his untreated hypertension and heart disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  The Veteran should then be afforded an appropriate VA medical opinion to clarify etiology of his claimed obstructive sleep apnea.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed. 

Based on a thorough review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed obstructive sleep apnea onset during service or was causally related to active military service, to include the documented in-service complaints of trouble sleeping in February 1992.  In particular, the examiner should consider the lay history presented by the Veteran and his spouse that his sleep apnea began during service and has been happening for several years.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed obstructive sleep apnea was caused or aggravated (permanently worsened) by any of the Veteran's diagnosed heart disorders or by his diagnosed hypertension.  In particular, the examiner should consider the lay history presented by the Veteran that his claimed sleep apnea is secondary to his untreated hypertension and heart disorder.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


